     Case 2:20-cv-00570 Document 21 Filed 09/09/20 Page 1 of 5 PageID #: 331




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

KANYE WEST;

       Plaintiff,
v.                                                  CIVIL ACTION NO. 2:20-cv-00570

MAC WARNER, in his Official Capacity as
Secretary of State of West Virginia;

       Defendant.

                        PLAINTIFF’S RESPONSE IN OPPOSITION
                        TO DEFENDANT’S MOTION TO DISMISS

               Plaintiff, Kanye West (“Mr. West”), by counsel, respectfully responds in opposition

to Motion by Mac Warner to Dismiss Verified Complaint (“Motion to Dismiss”) [ECF No. 15] and

hereby states as follows:

                            FACTS AND PROCEDURAL POSTURE

               For the sake of brevity and judicial economy, Mr. West hereby expressly

incorporates the factual background in his “Response in Opposition to Motion to Consolidate” and

“Reply in Support of Preliminary Injunction” as if set forth fully herein. [See ECF Nos. 18, 20.]

               Mr. West filed his Verified Complaint on August 28, 2020, and filed a Motion for

Preliminary Injunction and supporting Memorandum of Law on August 31, 2020. [See ECF No.

1, 4]. Judge Berger issued a briefing schedule and directed the Defendant to respond by September

8, 2020. [See ECF No. 7]. Defendant filed a Motion to Consolidate this action with the Wilson v.

Mac Warner case styled as 2:20-cv-526, on September 3, 2020, which this Court denied on

September 9, 2020. [See ECF No. 12, 19]. Defendant filed a Motion to Dismiss and supporting

Memorandum of Law in Support and Memorandum of Law in Opposition to Motion by Kanye West
    Case 2:20-cv-00570 Document 21 Filed 09/09/20 Page 2 of 5 PageID #: 332




for Preliminary Injunction, which were identical in terms of arguments set forth, on September 8,

2020, to which Mr. West now responds. [See ECF No. 15, 16, 17].

                                       LEGAL STANDARD

                The United States Supreme Court has long held that Federal Rule of Civil

Procedure 8(a)(2) requires only "a short and plain statement of the claim showing that the pleader

is entitled to relief,” in order to “give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), citing Conley

v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957). A motion to dismiss under Rule

12(b) should be denied if the complaint “states a plausible claim for relief.” Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009). A plausible claim for relief contains “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Clatterbuck v. City of Charlottesville, 708 F.3d 549, 554 (4th Cir. 2013). In considering a motion

to dismiss, a district court “must accept as true all of the factual allegations contained in the

complaint, drawing all reasonable inferences in the non-moving party’s favor.” In re Birmingham,

846 F.3d 88, 92 (4th Cir. 2017) (internal quotation marks and citation omitted).

                “Rule 65 of the Federal Rules of Civil Procedure provides for the issuance of

preliminary injunctions as a means of preventing harm to one or more of the parties before the

court can fully adjudicate the claims in dispute.” Fred Hutchinson Cancer Research Ctr. v. BioPet

Vet Lab, Inc., 768 F. Supp.2d 872, 874 (E.D. Va. 2011). “A plaintiff seeking a preliminary

injunction must establish (1) that he is likely to succeed on the merits, (2) that he is likely to suffer

irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in his

favor, and (4) that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008) (citing Munaf v. Geran, 553 U.S. 674, 689-90 (2008)). “All four elements



                                                   2
    Case 2:20-cv-00570 Document 21 Filed 09/09/20 Page 3 of 5 PageID #: 333




must be established by a ‘clear showing’ before the injunction will issue.” Imagine Medispa, LLC

v. Transformations, Inc., 999 F. Supp.2d 862, 868 (S.D. W. Va. 2014) (internal quotations

omitted).

                Here, Mr. West has sufficiently set forth that he is likely to succeed on his claims

as the burden that W.Va. Code § 3-5-23, et seq. currently places on his constitutional rights to

associate for the advancement of his political beliefs, his right to petition for redress of grievances,

and his right to equal protection and due process under the laws are severe. W.Va. Code § 3-5-23,

et seq. also unduly burdens the rights of qualified voters in West Virginia, including those who

signed nomination certificates for Plaintiff, to cast their votes effectively. In the absence of a

preliminary injunction, Plaintiff will clearly suffer irreparable harm as he will be left off the 2020

General Election ballot. The balance of equities also tips in favor of Plaintiff as the harm to

Plaintiff’s constitutional rights ultimately outweighs the burden on Defendant Secretary of State

to apply West Virginia’s ballot access provisions in a constitutional manner. And finally, an

injunction is clearly in the public interest as duly registered voters deserve the opportunity to cast

a ballot for the candidate of their choice.

                                              ARGUMENT

                Based upon the fact that Defendant Secretary of State’s “Motion to Dismiss” brings

forth no separate arguments than those set forth in its “Memorandum of Law in Opposition to

Motion by Kanye West for Preliminary Injunction,” for the sake of judicial economy, Mr. West

incorporates herein his arguments from his Reply in Support of Preliminary Injunction (“Reply”).

[ECF No. 20]. As stated in Mr. West’s Reply, the Secretary of State’s Motion to Dismiss makes

it abundantly clear that Mr. West is entitled to the injunctive relief sought in the Instant Action.




                                                   3
    Case 2:20-cv-00570 Document 21 Filed 09/09/20 Page 4 of 5 PageID #: 334




                                        CONCLUSION

              For all the reasons set forth above, this Court should deny the Secretary of State’s

Motion to Dismiss the Verified Complaint. Due to the emergency nature of relief sought by

Plaintiff, Mr. West hereby respectfully requests an expedited briefing schedule for the Secretary

of State’s Reply to the Motion to Dismiss. [ECF No. 15].


                                                    Respectfully submitted,

                                                    /s/ J. Mark Adkins
                                                    J. Mark Adkins (WVSB # 7414)
                                                    Richard R. Heath, Jr. (WVSB # 9067)
                                                    Joshua A. Lanham (WVSB # 13218)
                                                    Unaiza R. Tyree (WVSB # 13253)
                                                    BOWLES RICE LLP
                                                    600 Quarrier Street (25301)
                                                    Charleston, West Virginia 25325-1386
                                                    (304) 347-1100
                                                    Fax: (304) 347-1756
                                                    Attorneys for Plaintiff Kanye West




                                               4
     Case 2:20-cv-00570 Document 21 Filed 09/09/20 Page 5 of 5 PageID #: 335




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

KANYE WEST;

         Plaintiff,
v.                                                   CIVIL ACTION NO. 2:20-cv-00570

MAC WARNER, in his Official Capacity as
Secretary of State of West Virginia;

         Defendant.

                                 CERTIFICATE OF SERVICE

                 I, J. Mark Adkins, hereby certify that the foregoing Plaintiff’s Response to

Defendant’s Motion to Dismiss the Verified Complaint, via the CM/ECF system, upon the

following counsel of record on September 9, 2020:

                 Douglas P. Buffington II, Esq.
                 Curtis R.A. Capehart, Esq.
                 Thomas T. Lampman, Esq.
                 OFFICE OF THE WEST VIRGINIA
                 ATTORNEY GENERAL
                 State Capitol
                 Building 1, Room E-26
                 Charleston, WV 25305-0220


                                                  /s/ J. Mark Adkins
                                                  J. Mark Adkins (WVSB #7414)




12168332.1
